Order                                                         Michigan Supreme Court
                                                                    Lansing, Michigan

  September 17, 2014                                                 Robert P. Young, Jr.,
                                                                                Chief Justice

  147924-9                                                            Michael F. Cavanagh
                                                                      Stephen J. Markman
                                                                          Mary Beth Kelly
                                                                           Brian K. Zahra
                                                                   Bridget M. McCormack
  CITY OF RIVERVIEW and ALL OTHERS                                       David F. Viviano,
  SIMILARLY SITUATED,                                                                Justices
             Plaintiffs-Appellants,
  and
  CITY OF RIVER ROUGE,
             Intervening Plaintiff-Appellant,
  v                                             SC: 147924; 147927
                                                COA: 301549; 302903
                                                Ingham CC: 09-000712-CZ
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY,
           Defendant-Appellee.

  ____________________________________/

  CITY OF NOVI, VILLAGE OF BEVERLY
  HILLS, CITY OF FARMINGTON HILLS,
  CITY OF AUBURN HILLS, VILLAGE OF
  BINGHAM FARMS, CITY OF ORCHARD
  LAKE VILLAGE, and CITY OF WALLED
  LAKE,
             Plaintiffs-Appellants,
  v                                             SC: 147925; 147928
                                                COA: 301551; 302904
                                                Ingham CC: 09-001569-CZ
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY,
           Defendant-Appellee.

  ____________________________________/

  DAVID ANGILERI, BUTLER BENTON,
  KENNETH BUTLER II, TOWNSHIP OF
  BROWNSTOWN, CITY OF DEARBORN,
  CITY OF DEARBORN HEIGHTS, CITY
                                                                                                              2


OF GIBRALTAR, TOWNSHIP OF HURON,
TOWNSHIP OF SUMPTER, CITY OF
TAYLOR, CITY OF TRENTON, TOWNSHIP
OF VAN BUREN, ROBERT CANNON,
ROBERT CHIRKUN, CHARTER
TOWNSHIP OF CLINTON, LOUIS KISIC,
ALAN LAMBERT, CITY OF LINCOLN
PARK, CITY OF MADISON HEIGHTS,
CITY OF NEW BALTIMORE, CITY OF
NORTHVILLE, OAKLAND COUNTY,
CITY OF PLYMOUTH, CHARTER
TOWNSHIP OF REDFORD, CITY OF
ROCHESTER, CITY OF ROMULUS, CITY
OF ROSEVILLE, LISA SANTO, PHILIP
SANZICA, PAUL SINCOCK, CITY OF
SOUTHGATE, PATRICK SULLIVAN and
WAYNE COUNTY,
          Plaintiffs-Appellants,
v                                                                SC: 147926; 147929
                                                                 COA: 301552; 302905
                                                                 Ingham CC: 10-000039-CZ
DEPARTMENT OF ENVIRONMENTAL
QUALITY,
         Defendant-Appellee.

____________________________________/

      On order of the Court, the application for leave to appeal the September 19, 2013
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the question presented should be reviewed by this Court.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        September 17, 2014
       h0910
                                                                            Clerk